DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/24/2020 have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 11-12, and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix et al. (US 2013/0111937 A1).
Regarding claim 1, Hendrix discloses a system for removing heat from and cooling air in a building (as discussed in Paragraph [0002]), the system comprising: 
(Fig. 1 element 24) for supplying cooled air to the building at a constant rate (as discussed in Paragraph [0025]), the building having a heat containment for capturing or receiving hot air inside the building (Fig. 2 element 26), the building further having an exhaust structure (Fig. 2 element 130) for expelling the hot air from the building (as discussed in Paragraph [0036]), the chilling unit comprising: 
a housing (Fig. 3 inclusive of elements 28, 42, 46, 48, 50 and 52) having an intake end (Fig. 3 element 28) and an exhaust end (Fig. 3 element 42); and 
at least one fan (Fig. 4 element 80) positioned in the housing and set to operate at a constant speed to draw ambient air from the intake end of the housing (as discussed in Paragraph [0039]), cool the ambient air, and direct the cooled air to an opening (wherein element 126 of the building comprises an opening to the chiller through element 44) of the building (as discussed in Paragraph [0007]); 
wherein expelling the hot air from the building creates a pressure differential in which an air pressure at a hot side of the building is lower than an air pressure at a cool side of the building (as discussed in Paragraph [0041]); 
wherein the pressure differential draws the cooled air supplied by the chilling unit through the opening of the building from the hot side of the building to the cool side of the building (as discussed in Paragraph [0041]); and 
wherein the building has an air conditioning unit that is set to maintain a target temperature (Fig. 3 element 40) and, responsive to a temperature in the building rising above the target temperature and with the chilling unit supplying the cooled air to the building at the constant rate, the air conditioning unit is operable to run until the (as discussed in Paragraph [0041]).

Regarding claim 2, Hendrix discloses the system as set forth in claim 1 above and further wherein the building comprises a data center (as discussed in Paragraph [0002]).

Regarding claim 4, Hendrix discloses the system as set forth in claim 2 above and further wherein the heat containment comprises a server pod (Fig. 2 elements 26 and 27) enclosing one or more banks of servers (as shown in Fig. 2 and discussed in Paragraph [0006]), the server pod having openings for drawing in the cooled air (Fig. 2 element 90) and a vent (Fig. 2 element 98) for directing air heated by the one or more banks of servers to the exhaust structure (as discussed in Paragraph [0038]).

Regarding claim 5, Hendrix discloses the system as set forth in claim 4 above and further wherein the heat containment further comprises a sealed hood, enclosure (as shown in Fig. 2 wherein the server pod element 26 is interpreted as an enclosure containing the server banks), ductwork, or pipe.

Regarding claim 6, Hendrix discloses the system as set forth in claim 1 and further wherein the constant rate is defined at least in part by the constant speed (as discussed in Paragraph [0041]).

Regarding claim 7, Hendrix discloses the system as set forth in claim 1 above and further wherein the chilling unit further comprises at least a filter (Fig. 2 element 54), an evaporative cooler, an evaporative cooling element, a freezer coil, or a chiller.

Regarding claim 8, Hendrix discloses the system as set forth in claim 1 above and further wherein the at least one fan comprises a fixed speed fan or a variable speed fan (as discussed in Paragraph [0031]).

Regarding claim 9, Hendrix discloses the system as set forth in claim 1 above and further wherein the opening is formed in a wall (as shown in Fig. 2 wherein the opening between the chiller and the plenum space is a wall), roof, or ceiling of the building.

Regarding claim 11, Hendrix discloses the system as set forth in claim 1 above which encompasses the method steps of a method for removing heat from and cooling air in a building comprising: 
positioning an exhaust end of a chilling unit in an opening of the building (as shown in Fig. 2 wherein the exhaust end, element 42, of a chilling unit, element 24, is located in an opening, wherein element 126 of the building comprises an opening to the chiller through element 44, of the building, element 10), the chilling unit having: 
a housing (Fig. 3 inclusive of elements 28, 42, 46, 48, 50 and 52) having the intake end and the exhaust end (Fig. 3 element 42); and 
(Fig. 4 element 80) positioned in the housing and set to operate at a constant speed to draw ambient air from the intake end of the housing (as discussed in Paragraph [0039]), cool the ambient air, and direct the cooled air to the opening (wherein element 126 of the building comprises an opening to the chiller through element 44) of the building (as discussed in Paragraph [0007]); 
capturing or receiving hot air inside the building through a heat containment inside the building (wherein the heat of the servers would be received in the server pod, element 26); 
setting an air conditioning unit inside the building to maintain a target temperature (as discussed in Paragraph [0041]); and 
expelling the hot air from the building through an exhaust structure of the building (as discussed in Paragraph [0036]), 
wherein expelling the hot air from the building creates a pressure differential in which an air pressure at a hot side of the building is lower than an air pressure at a cool side of the building (as discussed in Paragraph [0041]); 
wherein the pressure differential draws the cooled air supplied by the chilling unit through the opening of the building from the hot side of the building to the cool side of the building (as discussed in Paragraph [0041]); and 
wherein, responsive to a temperature in the building rising above the target temperature and with the chilling unit supplying the cooled air to the building at a constant rate, the air conditioning unit is operable to run until the temperature in the building drops down at or below the target temperature (as discussed in Paragraph [0041]).

Regarding claim 12, Hendrix discloses the method according to claim 11 above and further wherein the building comprises a data center (as discussed in Paragraph [0002]).

Regarding claim 14, Hendrix discloses the method according to claim 12 above and further wherein the heat containment comprises a server pod (Fig. 2 elements 26 and 27) enclosing one or more banks of servers (as shown in Fig. 2 and discussed in Paragraph [0006]), the server pod having openings for drawing in the cooled air (Fig. 2 element 90) and a vent (Fig. 2 element 98) for directing air heated by the one or more banks of servers to the exhaust structure (as discussed in Paragraph [0038]).

Regarding claim 15, Hendrix discloses the method according to claim 14 above and further wherein the heat containment further comprises a sealed hood, enclosure (as shown in Fig. 2 wherein the server pod element 26 is interpreted as an enclosure containing the server banks), ductwork, or pipe.

Regarding claim 16, Hendrix discloses the method according to claim 11 and further wherein the constant rate is defined at least in part by the constant speed (as discussed in Paragraph [0041]).

Regarding claim 17 Hendrix discloses the method according to claim 11 above and further wherein the chilling unit further comprises at least a filter (Fig. 2 element 54), an evaporative cooler, an evaporative cooling element, a freezer coil, or a chiller.

Regarding claim 18, Hendrix discloses the method according to claim 11 above and further wherein the at least one fan comprises a fixed speed fan or a variable speed fan (as discussed in Paragraph [0031]).

Regarding claim 19, Hendrix discloses the method according to claim 11 above and further wherein the opening is formed in a wall (as shown in Fig. 2 wherein the opening between the chiller and the plenum space is a wall), roof, or ceiling of the building.


Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix et al. (US 2013/0111937 A1).

Regarding claim 3, Hendrix discloses the system as set forth in claim 2.
Hendrix does not expressly disclose wherein the target temperature is a minimum service temperature required by the data center, however one of ordinary skill in the art before the effective filing date would have recognized that the target temperature would be a variable capable of being determined by the requirements of the data center, and, as disclosed by Hendrix in Paragraph [0039] the system is able to determine whether a “desired temperature is being maintained”, and one of ordinary skill in the art would have been capable of equating the desired temperature with the minimum service temperature requirement of the data center.

Regarding claim 10, Hendrix discloses the system as set forth in claim 1 above.
Hendrix does not expressly disclose wherein the air conditioning unit comprises a heating, ventilation, air conditioning (HVAC) system, however one of ordinary skill in the art before the effective filing date would recognize that the chilling unit element 24 of the system disclosed by Hendrix performs the functions of a heating, ventilation, air conditioning system, and further that such HVAC systems are common in the art.

Regarding claim 13, Hendrix discloses the method according to claim 12.
Hendrix does not expressly disclose wherein the target temperature is a minimum service temperature required by the data center, however one of ordinary skill in the art before the effective filing date would have recognized that the target temperature would be a variable capable of being determined by the requirements of 

Regarding claim 20, Hendrix discloses the method according to claim 11 above.
Hendrix does not expressly disclose wherein the air conditioning unit comprises a heating, ventilation, air conditioning (HVAC) system, however one of ordinary skill in the art before the effective filing date would recognize that the chilling unit element 24 of the system disclosed by Hendrix performs the functions of a heating, ventilation, air conditioning system, and further that such HVAC systems are common in the art.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/ExaminerArt Unit 2841



/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841